UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Or rTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 1-12850 AVALON OIL & GAS, INC. (Exact Name of Small Business Issuer as specified in its charter) Nevada 84-1168832 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 7808 Creekridge Circle, Suite 105
